Citation Nr: 0120556	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  94-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Clayte Binion III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
January 1967.

In an October 1992 decision by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA), the 
RO denied the veteran's application to reopen a claim for 
service connection for a nervous disorder.  The veteran 
appealed this decision to the Board of Veterans' Appeals 
(Board).  On May 20, 1997, the Board denied the veteran's 
claim.  The veteran appealed that denial to the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Appeals) (Court).  In October 
1998, the Court ordered that the May 1997 Board decision be 
vacated and the matter remanded for readjudication in light 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), which 
expressly rejected the standard that the Board had relied 
upon in May 1997 for determining whether new and material 
evidence had been submitted.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board, in turn, remanded this case to 
the RO in February 1999 for readjudication in light of Hodge.


FINDINGS OF FACT

1.  In a July 1989 Board decision, the Board denied service 
connection for an acquired psychiatric disorder.  The veteran 
was provided notice of the decision in July 1989.

2.  Evidence added to the record since the July 1989 Board 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  A personality disorder is not a disability within the 
meaning of applicable law and VA regulations.

4.  The veteran does not have a psychiatric disability 
attributable to service.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1989 Board decision 
denying service connection for an acquired psychiatric 
disorder is new and material; and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

2.  Entitlement to service connection for a psychiatric 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's October 1963 enlistment examination report 
shows that he had a normal psychiatric examination and 
reported no history of depressive or excessive worry or 
nervous trouble of any sort. 

A September 1966 service medical record shows that the 
veteran and his commander desired a psychological evaluation 
for a determination of suitability and fitness for military 
service. 

An examination report dated in October 1966 revealed that the 
veteran was mildly depressed with no evidence of psychosis.  
The examiner's impression was emotionally unstable 
personality, chronic, moderate.  It was noted that this 
disorder was not incurred in the line of duty and existed 
prior to service.  

A November 1966 service personnel letter contains the 
psychiatric finding of emotionally unstable personality and 
informs the veteran of his discharge from service due to his 
character and behavior disorder as evidenced by his 
enumerated disciplinary infractions.

The veteran was found to have a normal psychiatric clinical 
evaluation at his separation examination in December 1966.  
He indicated on a December 1966 Report of Medical History 
that he had no history of depression or excessive worry or 
nervous trouble of any sort.

In October 1977 the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder.

A psychological evaluation conducted in November 1983 by a 
private physician reflects diagnoses of dysthymic disorder 
and schizotypal personality.

A November 1983 Report of General Physical Examination for 
the Texas Rehabilitation Commission incudes a diagnosis of 
possible personality disorder.

A February 1988 Report of Medical Examination for enlistment 
in the National Guard reveals that the veteran's psychiatric 
status was normal upon clinical evaluation.  He reported no 
history of depression or excessive worry or nervous trouble 
of any sort.

Private medical records received in October 1988 show that 
the veteran sought intermittent psychiatric counseling from 
January 1975 to November 1985.  His complaints included the 
inability to keep a job, depression, paranoia, preference for 
being alone, and the feeling that his life was messed up and 
everyone knew it.  He also reported that although he had felt 
this way since he was 13 years of age, these feelings had 
grown progressively worse during the past several years.

In a July 1989 decision the Board denied the veteran's 
application to reopen a claim for service connection for an 
acquired psychiatric disorder on the basis that no new and 
material evidence had been submitted sufficient to reopen the 
claim. 

The evidence summarized below was submitted to the RO after 
the July 1989 Board decision.

A private psychiatric evaluation report, dated in September 
1991, notes that the veteran appeared to be psychomotorly 
retarded, paranoid, and had a poor prognosis.  The examiner 
estimated the diagnoses to be dysthymic disorder and 
schizotypal personality disorder.  The examiner also noted 
that the veteran might be schizophrenic, but that that 
assessment was difficult to make based on one examination.

An August 1992 report of a VA psychiatric examination 
indicates that the veteran had been unable to work since 
December 1989 due to mental and physical disorders.  The 
veteran reported that he was paranoid and that without his 
medicine he would weep all day.  He was given diagnoses of 
schizotypal personality (probably formerly diagnosed as 
emotionally unstable) and dysthymic disorder.

In an October 1992 rating decision the RO denied the 
veteran's application to reopen a claim for service 
connection for a nervous disorder finding that no new and 
material evidence had been submitted.

During a February 1993 RO hearing, it was stated that the 
veteran entered the service in 1963 and successfully 
completed his training and advanced in the military until 
1966, when he was diagnosed with a personality disorder.  He 
argued that the veteran could not have achieved these 
accomplishments with a personality disorder and, thus, there 
must have been a specific incident during service which 
resulted in his psychological difficulties. During the 
hearing, the veteran recalled his period of training and 
promotions in the field of aircraft control and warning.  He 
also recalled that he always earned top ratings on his Airman 
Performance Reports before he became ill with the depression.  
He said that he requested a psychological examination because 
he became depressed and began to make poor decisions due to 
President Kennedy's assassination, the racism he had endured 
in the military, his immaturity, the behavior of his peers, 
and the availability of liquor in Germany.  He testified that 
he injured another airman during a fight which contributed to 
his difficulties.  He further testified that he did not have 
significant problems prior to enlistment or until 
approximately three years after he had been in the military 
service. 

At the February 1993 hearing the veteran submitted his 
service records, including his Airman Performance Reports, 
which confirm that he received excellent performance 
evaluations from 1963 to 1966.

The claims file contains a November 1998 letter from private 
psychiatrist Garrick Prejean, M.D., addressed to the veteran 
informing him that, pursuant to his request, he was diagnosed 
as having Major Depressive Disorder, recurrent, severe 
without psychotic features.  He also noted that the veteran 
was receiving pharmacological management services, community 
support services, and case management services.

The record contains a second letter from Dr. Prejean, dated 
in September 1999, in which he reports that the veteran had 
been under his care since 1993.  He said that while the 
veteran's symptoms had been fairly difficult to classify, the 
veteran at the very least met the criteria for the diagnosis 
of major depression, recurrent, severe, possibly with times 
of psychosis.  He said that in addition, the veteran 
experienced idiosyncratic thinking and expressions of speech 
which he believed was consistent with schizotypal personality 
disorder.  He indicated having reviewed the service medical 
records and relayed the veteran's service history.  He stated 
that "obviously there was some event or events, which 
precipitated the complete reversal of the [veteran's] 
behavior while on active duty."  He also said that "it 
appears that the time spent in the military was a significant 
instigating factor (Diagnostic and Statistical Factor Axis 
IV) in the appearance of [the veteran's] psychiatric 
symptoms, which continue currently, and remain quite 
disabling such that he is incapable of working."

At a VA examination in November 1999, the veteran was 
diagnosed as having mild dysthymia and mild non-specific 
personality disorder.  In regard to this latter diagnosis, 
the examiner said that he read over the schizoid criteria and 
found only two points which would fit into this diagnosis.  
He said that the veteran's personality would just as well fit 
other personality disorders and recommended a non-specific 
personality disorder instead of sticking to the schizotypal 
type.  He said that in looking at the veteran's history, it 
didn't seem that the veteran's life troubles could be related 
to service.  He said that "[t]he fact that the veteran did 
not have serious problems prior to the service [was] not a 
good argument.  [The veteran] was younger, of course, and 
problems could have happened in his life just as well, even 
if he never had any military service.  [The veteran] could 
not adjust well to the military life and, of course, this 
[was] not a reason to claim for service connected 
disabilities."

In February 2001 the veteran's claims file was reviewed by 
the Associate Chief of Staff for Mental Health at a VA 
medical facility who was asked to opine as to whether it was 
at least as likely as not that the veteran's currently 
diagnosed acquired psychiatric disability had its onset 
during his active service.  In his report, the VA specialist 
stated that he had reviewed the veteran's claims file in 
detail and noted the relevant medical records including Dr. 
Prejean's November 1999 report.  In regard to this report, 
the VA specialist stated that Dr. Prejean appeared to have 
treated the veteran for a substantial period of time, since 
1993, and felt that the veteran's period of service was an 
instigating factor in his condition.  He also stated that the 
consensus diagnosis appeared to be schizotypal personality 
disorder with some associated depression, and proceeded to 
provide the DSM IV definition of a personality disorder as 
well as a schizotypal personality disorder.  He further 
provided the criteria for schizotypal personality disorder as 
noted in DSM IV.  He concluded by stating, "In my opinion, 
based entirely on a review of the evidence of record, this 
veteran does suffer from a personality disorder, specifically 
schizoptypal personality disorder.  It appears that this is a 
developmental disorder that worsened at certain periods 
during active service.  This exacerbation of symptoms is 
likely to have occurred regardless of the veteran's 
circumstance.  His depression was most likely due to his 
inability to problem-solve and improve his situation." 

In written argument in May 2001, the veteran's attorney 
objected to the February 2001 Veterans Health Administration 
(VHA) expert medical opinion as well as to the form and 
sufficiency of the referral letter sent to the VHA. 

Analysis

In October 1989 the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder.  
This decision is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2000).  In order to reopen a finally 
disallowed claim, new and material evidence must be submitted 
since the last final disallowance of the claim.  See 
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1990); Evans v. Brown, 9 Vet. App. 273 (1996).

Although the RO determined in a March 2000 Supplemental 
Statement of the Case that new and material evidence had been 
submitted sufficient to reopen the veteran's claim for 
service connection for a psychiatric disability, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b) to 
consider the new and material issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, it 
must first be determined whether the veteran has submitted 
new and material evidence since the prior adverse decision in 
1989 that is sufficient to reopen this claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000); 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In the instant case, additional evidence has been submitted 
since the 1989 Board decision that has not been previously 
considered and which bears directly and substantially upon 
the issue of service connection for a psychiatric disability.  
Such evidence includes private medical records dated in 
September 1991, November 1998 and September 1999, as well as 
VA examination reports dated in August 1992 and November 
1999.  The evidence also includes a VHA opinion rendered by a 
VA medical expert in February 2001.  All of the 
aforementioned records reflect psychiatric diagnoses and some 
contain an opinion regarding etiology.  This evidence is both 
new and relevant to the veteran's claim for service 
connection for a psychiatric disability and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hodge, supra.  Having determined that 
new and material evidence has been added to the record, the 
veteran's claim of service connection for a psychiatric 
disability is reopened.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of a Statement of the Case issued 
in January 1993, and Supplemental Statements of the Case 
issued in July 1996 and March 2000, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  In addition, the RO has made attempts to obtain all 
identified medical records as well as obtain medical opinion 
evidence.  

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuing of symptomatology after service is required to 
support a finding of chronicity.  3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including psychosis, will be presumed to have been 
incurred during service, if manifested to a compensable 
degree within the year after service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects of pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F. 3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Service medical records and postservice medical records 
diagnose the veteran as having a personality disorder.  While 
the nature of the personality order has changed from 
emotional unstable personality in service, to schizotypal 
personality disorder following service, the personality 
disorder diagnosis itself has remained constant.  This 
consistency is evident in a November 1983 psychological 
evaluation report, a September 1991 letter from Dr. Tajani, A 
VA examination report dated in August 1992, a September 1999 
letter from Garrick Prejean, M.D., and a VHA opinion dated in 
February 2001; all of which contain diagnoses of schizotypal 
personality.

In specific regard to the February 2001 VHA opinion, the 
veteran's attorney objects to it on several grounds.  To 
begin with, he finds fault with the fact that the opinion was 
rendered by the Associate Chief of Staff for Mental Health of 
a VA medical facility rather than the Chief Medical Director 
of the Veterans Health Administration of VA as stipulated in 
38 C.F.R. § 20.901(a).  A review of the record reveals that 
the Board properly followed the procedures for obtaining a 
VHA expert medical opinion as set out in VHA Directive 10-95-
040.  This Directive outlines the process by which VA medical 
centers and their physicians provide medical records for 
Board cases that require expert advisory medical opinions.  
It provides that all requests for medical advisory opinions 
be initiated by the Board to the Office of Chief of Staff of 
an individual VA medical center from a VHA listing.  The 
Board will select VA medical centers with the appropriate 
medical expertise indicated in the listing.  The Directive 
also provides that the Chief Patient Care Services Officer 
and the Chairman of the Board share responsibility for the 
Directive.

The record shows that the Board sent a VHA referral letter to 
the Chief of Staff at the Reno, Nevada, VA medical center in 
February 2001 requesting an advisory medical opinion 
regarding the veteran's claim for service connection for an 
acquired psychiatric disorder.  An appropriate specialist in 
psychiatry then reviewed the veteran's claims file in detail 
and rendered an opinion.  These actions are in compliance 
with VHA Directive 10-95-040 (see also VHA Directive 2000-
049).

The veteran's attorney also argues that VA failed and, in 
fact, refused to provide him with a copy of the VHA referral 
letter prior to obtaining the VHA opinion.  His assertion 
that VA "failed" to send him a copy of the VHA referral 
letter implies that VA has a duty to send him such a letter, 
which it does not.  Furthermore, his assertion that VA 
"refused" to provide him with a copy of the letter prior to 
obtaining the VHA opinion is not credible since he did not 
even request a copy of this letter until March 2001, which 
was after the February 2001 VHA referral.  Moreover, the 
Board advised the veteran and his attorney in writing in 
February 2001 that such an opinion was being requested.  The 
Board also advised the veteran's attorney that once the 
opinion was obtained, he would be given a period of 60 days 
in which to respond.  In April 2001 the Board forwarded the 
veteran's attorney a copy of the VHA opinion and gave him a 
60 day period in which to present additional evidence and 
argument.  

The veteran's attorney further argues that the VHA specialist 
failed to follow 38 C.F.R. § 4.125 regarding providing a 
diagnosis that conforms to DSM IV (the diagnostic criteria 
manual of mental disorders), thus making the opinion 
inadequate.  He also said that the failure of the VHA 
specialist to provide a multiaxial assessment of the veteran 
made the opinion inadequate.  Notwithstanding these 
assertions, it is quite evident that the VHA specialist did 
provide a diagnosis that conforms to DSM IV.  He provided 
both the definition and criteria for a schizotypal 
personality disorder as contained in the DSM IV manual and 
opined that based on his detailed review of the veteran's 
claims file, the veteran did suffer from schizotypal 
personality disorder.  He also opined that this was a 
developmental disorder that worsened at certain periods 
during active service, and that the exacerbation of symptoms 
was likely to have occurred regardless of the veteran's 
circumstance.  The fact that the examiner did not provide a 
multiaxial assessment of the veteran does not make the 
opinion inadequate since, contrary to the veteran's attorney 
assertion, a multiaxial assessment is not required under 
38 C.F.R. § 4.125; nor is it a requirement of a DSM IV 
assessment.  In this regard, the DSM IV manual provides that 
"in some settings or situations, clinicians may prefer not 
to use the multiaxial system.  For this reason, the 
guidelines for reporting the results of a DSM-IV assessment 
without applying the formal multiaxial system are provided at 
the end of this section."  DSM-IV manual at 37-38.

Thus, to the extent that the veteran's psychiatric symptoms 
have been attributed to his personality disorder, service 
connection is not warranted since personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Consequently, there is 
no legal basis to grant service connection for this disorder.  
Since the law, rather than the evidence, is dispositive on 
this issue, service connection is not warranted for the 
veteran's personality disorder.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In addition to the veteran's schizotypal personality 
disorder, he has also been given diagnoses of dysthymia 
disorder and major depression.  However, these diagnoses were 
not made until many years after service, beginning in 1983.  
While the veteran's service medical records show that he was 
found to be mildly depressed at a neuropsychiatric 
examination in October 1966, he was not diagnosed as having 
dysthymia or depression at that time.  He was subsequently 
found to have a normal psychiatric examination at his 
separation examination in December 1966, and denied having or 
having had depression or excessive worry on a December 1966 
Report of Medical History.  Rather than being linked to 
service, the veteran's depression has been linked to his 
schizotypal personality disorder.  This is evident in the VHA 
specialist's statement in February 2001 that the "consensus 
diagnosis for the veteran appears to be schizotypal 
personality disorder with some associated depression."  It 
is also evident by the specialist's statement that "this 
exacerbation of symptoms is likely to have occurred 
regardless of [the veteran's] circumstance" and that "[h]is 
depression was most likely due to his inability to problem-
solve and improve his situation."  

Inasmuch as the evidence does not establish that the 
veteran's postservice diagnoses of dysthymia disorder and 
depression were incurred in service, service connection for 
these diagnoses must be denied.  38 C.F.R. § 3.303(d) (2000).  
Furthermore, there is no evidence that the veteran had a 
psychosis within one year of service, making presumptive 
service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309 inapplicable.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application, and the veteran's claim for 
service connection for a psychiatric disability must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

